Citation Nr: 0515195	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, incurred as cold injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In his June 2003 Substantive Appeal, the veteran requested an 
RO hearing.  He was scheduled for this hearing in February 
2004.  However, in a February 2004 submission, he indicated 
that he was willing to undergo a VA examination in lieu of a 
hearing.  Such an examination was subsequently conducted in 
March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has argued that he incurred his current foot 
problems as due to marching under freezing conditions in 
Germany.  The medical evidence of record addressing the 
etiology of his disorder, however, is highly equivocal and 
indefinite in nature.  The report of his March 2004 VA cold 
injury protocol examination reflects that it was "possible" 
that Achilles and plantar spurs were initiated by a remote 
cold injury but could also be due to aging and many years of 
standing and walking; there was "no way to tell, without 
resorting to sheer speculation if they are service[-
]connected at this late date."  Similarly, in a June 2004 
statement, the veteran's podiatrist indicated that he could 
not determine if frostbite was the cause of neuropathy of the 
feet.  This doctor noted that, while calcaneal spurs would 
not normally be "explained by" a frostbite condition, 
insensitivity would lead to repeated trauma and bony changes.

Because of the inconclusive nature of this medical evidence, 
the Board finds it "necessary" under 38 U.S.C.A. § 5103A(d) 
that the veteran be further examined so as to ascertain with 
greater certainty the nature and etiology of his claimed 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate examiner 
who has reviewed the claims file, to 
determine the nature and etiology of his 
claimed bilateral foot disorder.  The 
examiner should render diagnoses for each 
foot disorder noted upon examination and 
must render an opinion, for each 
diagnosed disorder, as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the veteran's claim of 
entitlement to service connection for a 
bilateral foot disorder, incurred as cold 
injury residuals, should be 
readjudicated.  If the determination of 
this claim remains unfavorable, he and 
his representative must be furnished with 
a Supplemental Statement of the Case and 
given a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

